Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mover (in claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 300 in Figure 2 and Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 310 in Figure 2 and Figure 3 mentioned in the specification Paragraph [62]-[64] in the present Application PGPUB No US 20220140370 A1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11 and 14-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kato in the US Patent Application Publication Number US 20080042654 A1.

Regarding claim 1, Kato teaches an apparatus [50] for measuring a cell pitch of a fuel cell [1] stack (a fuel cell diagnostic apparatus and diagnostic method capable of diagnosing the distribution of water in an electrolyte membrane when power is not being generated in a fuel cell; Paragraph [0007] Line 1-4; FIGS. 1 to 5 show example embodiments of a fuel cell diagnostic apparatus and a diagnostic method; Paragraph [0028] Line 1-2), the fuel cell stack comprising 
a plurality of unit cells [2] stacked in a stacking direction (The fuel cell diagnostic apparatus 50 of the invention is a diagnostic apparatus for diagnosing a fuel cell 1 formed of a plurality of power generating cells (hereinafter also simply referred to as "cells") 2; Paragraph [0028] Line 3-6; A plurality of the cells 2 structured as shown in the drawing are stacked together in series to form a cell stack body 3 (see FIG. 2); Paragraph [0030] Line 3-5), wherein each unit cell [2] has a membrane electrode assembly [30] interposed between a pair of metal separators [20a, 20b] (The cell 2 includes an electrolyte (a specific example of which is a membrane electrode assembly, hereinafter referred to as "MEA") 30, and a pair of separators 20 (indicated by reference characters 20a and 20b in FIG. 1) that sandwich the MEA 30, and the like (see FIG. 1); Paragraph [0032] Line 1-5), the apparatus [50] comprising:
a detector [52] (Magnetic line sensor 52 as the detector) configured to generate a magnetic field in response to application of a current while being moved along the stacking direction of the unit cells [2] (When external voltage is applied to the separators 20 (20a and 20b) that form part of a single cell 2 such that current flows in the direction from the separator 20b to the separator 20a, a magnetic field (lines of magnetic force) is generated in and around the cell 2 (see the chain double-dashed line in FIG. 3). In this example embodiment, this magnetic field (lines of magnetic force) is measured using a magnetic line sensor 52 and the state of the cell 2 or the fuel cell 1 including the cell 2 is diagnosed based on this measurement result; Paragraph [0047] Line 1-10), and 
sense an induced current generated in the separators [20a, 20b] by the generated magnetic field to detect positions of the separators [20a, 20b] (Furthermore, when a cell monitor 51 is provided for each cell 2, a magnetic field can be generated for each cell 2 by applying voltage to each cell 2 using these cell monitors 51. As a result, it is also possible to more precisely identify the location of the abnormality, such as where the abnormality occurred in the stacking location, for example; Paragraph [0058] Line 1-6).


Regarding claim 2, Kato teaches an apparatus, further comprising a mover [51+52] configured to maintain a moving speed of the detector at a constant speed (In an extreme case, even if there is only one pair of these sensors, it is still possible to measure the magnetic field while moving the single pair of sensors in the cell stacking direction, and perform a diagnostic based on this measurement.; Paragraph [0064] Line 3-7; magnetic line sensor is moving in the cell stacking direction which is the direction of the vertical guide bar as shown in Figure 2: Modified Figure 2 of Kato above with a moving speed; although Kato did not say anything about speed magnetic line sensor is moving in the cell stacking direction in a constant speed).

Regarding claim 3, Kato teaches an apparatus of claim 2, wherein the mover comprises:
a support [8] (end plates 8 as the support) comprising an upper support [8] supported on an upper end of the fuel cell stack [3] and a lower support [8] supported on a lower end of the fuel cell stack [3] (the fuel cell stack formed by this cell stack body 3 and the like is then bound with a load applied in the stacking direction while, for example, both ends of the stack are sandwiched between a pair of end plates 8; Paragraph [0030] Line 5-9); and 
a vertical guide bar [9] (tension plates 9 as the vertical guide bar) installed between the upper support [8] and the lower support [8] along the stacking direction of the unit cells [2] (the fuel cell stack formed by this cell stack body 3 and the like is then bound with a load applied in the stacking direction while, for example, both ends of the stack are sandwiched between a pair of end plates 8 and restraining members formed of tension plates 9 are then arranged in such a way as to fasten these end plates 8 together (see FIG. 2); Paragraph [0030] Line 5-11) (Figure 2: Modified Figure 2 of Kato below shows an upper support, a lower support and vertical guide bar).

    PNG
    media_image1.png
    723
    823
    media_image1.png
    Greyscale

Figure 2: Modified Figure 2 of Kato
Regarding claim 4, Kato teaches an apparatus of claim 3, wherein the detector is configured to move along the vertical guide bar [9] (In this way, a pair of sensors consisting of a cell monitor 51 and a magnetic line sensor 52 does not have to be provided for all of the cells 2. In an extreme case, even if there is only one pair of these sensors, it is still possible to measure the magnetic field while moving the single pair of sensors in the cell stacking direction, and perform a diagnostic based on this measurement; Paragraph [0064] Line 3-7; magnetic line sensor is moving in the cell stacking direction which is the direction of the vertical guide bar as shown in Figure 2: Modified Figure 2 of Kato above).
Regarding claim 7, Kato teaches an apparatus, wherein the detector [52] comprises:
a magnetic field generator (sensor 52) configured to generate the magnetic field in response to application of power (When external voltage is applied to the separators 20 (20a and 20b) that form part of a single cell 2 such that current flows in the direction from the separator 20b to the separator 20a, a magnetic field (lines of magnetic force) is generated in and around the cell 2 (see the chain double-dashed line in FIG. 3). In this example embodiment, this magnetic field (lines of magnetic force) is measured using a magnetic line sensor 52 and the state of the cell 2 or the fuel cell 1 including the cell 2 is diagnosed based on this measurement result; Paragraph [0047] Line 1-10), and 
an induced current detector [51] (Cell monitor 51 as the current detector) configured to detect the induced current generated in the separators by the magnetic field generated by the magnetic field generator [52] (Furthermore, when a cell monitor 51 is provided for each cell 2, a magnetic field can be generated for each cell 2 by applying voltage to each cell 2 using these cell monitors 51. As a result, it is also possible to more precisely identify the location of the abnormality, such as where the abnormality occurred in the stacking location, for example; Paragraph [0058] Line 1-6).


Regarding claim 8, Kato teaches an apparatus, wherein 
when the induced current is generated in the separators by the magnetic field oscillated by the magnetic field generator [52] (When external voltage is applied to the separators 20 (20a and 20b) that form part of a single cell 2 such that current flows in the direction from the separator 20b to the separator 20a, a magnetic field (lines of magnetic force) is generated in and around the cell 2 (see the chain double-dashed line in FIG. 3). In this example embodiment, this magnetic field (lines of magnetic force) is measured using a magnetic line sensor 52 and the state of the cell 2 or the fuel cell 1 including the cell 2 is diagnosed based on this measurement result; Paragraph [0047] Line 1-10) and a reverse magnetic field is generated thereby, the induced current detector is configured to detect a change in intensity of the current changed by the reverse magnetic field (Here, examples of abnormal states that can occur in the cell 2 are as follows. That is, if a large amount of water produced in the cell 2 disrupts the flow or diffusion of the reaction gas (fuel gas or oxidizing gas), electrolysis of water occurs at the portion where a large amount of that water is present, which results in a current distribution that is different from the current distribution in other portions. Or, if a portion of a catalyst such as platinum (more specifically, a porous diffusion layer of carbon, for example, that carries the catalyst) which is adhered to the surface of the electrodes 32a and 32b that form part of the MEA 30 is lost through degradation, for example, current is not able to flow easily through that portion so the current distribution ends up being different than the current distribution at other portions. If such an abnormality occurs in the fuel cell 1, the fuel cell diagnostic apparatus 50 of the example embodiment measures the magnetic field that has been affected and distorted as a result, and can diagnose the state of the fuel cell 1 or the cell 2 that forms part of this fuel cell 1 based on the measurement result; Paragraph [0048] Line 1-20).

Regarding claim 9, Kato teaches an apparatus [50] for measuring a cell pitch of a fuel cell [1] stack (a fuel cell diagnostic apparatus and diagnostic method capable of diagnosing the distribution of water in an electrolyte membrane when power is not being generated in a fuel cell; Paragraph [0007] Line 1-4; FIGS. 1 to 5 show example embodiments of a fuel cell diagnostic apparatus and a diagnostic method; Paragraph [0028] Line 1-2), the fuel cell stack comprising 
a plurality of unit cells [2] stacked in a stacking direction (The fuel cell diagnostic apparatus 50 of the invention is a diagnostic apparatus for diagnosing a fuel cell 1 formed of a plurality of power generating cells (hereinafter also simply referred to as "cells") 2; Paragraph [0028] Line 3-6; A plurality of the cells 2 structured as shown in the drawing are stacked together in series to form a cell stack body 3 (see FIG. 2); Paragraph [0030] Line 3-5), wherein each unit cell [2] has a membrane electrode assembly [30] interposed between a pair of metal separators [20a, 20b] (The cell 2 includes an electrolyte (a specific example of which is a membrane electrode assembly, hereinafter referred to as "MEA") 30, and a pair of separators 20 (indicated by reference characters 20a and 20b in FIG. 1) that sandwich the MEA 30, and the like (see FIG. 1); Paragraph [0032] Line 1-5), the apparatus [50] comprising:
a magnetic field generator (sensor 52) configured to generate the magnetic field in response to application of power (When external voltage is applied to the separators 20 (20a and 20b) that form part of a single cell 2 such that current flows in the direction from the separator 20b to the separator 20a, a magnetic field (lines of magnetic force) is generated in and around the cell 2 (see the chain double-dashed line in FIG. 3). In this example embodiment, this magnetic field (lines of magnetic force) is measured using a magnetic line sensor 52 and the state of the cell 2 or the fuel cell 1 including the cell 2 is diagnosed based on this measurement result; Paragraph [0047] Line 1-10), and 
an induced current detector [51] (Cell monitor 51 as the current detector) configured to detect the induced current generated in the separators by the magnetic field generated by the magnetic field generator [52] (Furthermore, when a cell monitor 51 is provided for each cell 2, a magnetic field can be generated for each cell 2 by applying voltage to each cell 2 using these cell monitors 51. As a result, it is also possible to more precisely identify the location of the abnormality, such as where the abnormality occurred in the stacking location, for example; Paragraph [0058] Line 1-6); 
a support [8] (end plates 8 as the support) comprising an upper support [8] supported on an upper end of the fuel cell stack [3] and a lower support [8] supported on a lower end of the fuel cell stack [3] (the fuel cell stack formed by this cell stack body 3 and the like is then bound with a load applied in the stacking direction while, for example, both ends of the stack are sandwiched between a pair of end plates 8; Paragraph [0030] Line 5-9); and 
a vertical guide bar [9] (tension plates 9 as the vertical guide bar) installed between the upper support [8] and the lower support [8] along the stacking direction of the unit cells [2] (the fuel cell stack formed by this cell stack body 3 and the like is then bound with a load applied in the stacking direction while, for example, both ends of the stack are sandwiched between a pair of end plates 8 and restraining members formed of tension plates 9 are then arranged in such a way as to fasten these end plates 8 together (see FIG. 2); Paragraph [0030] Line 5-11) (Figure 2: Modified Figure 2 of Kato below shows an upper support, a lower support and vertical guide bar).


Regarding claim 10, Kato teaches an apparatus, 
wherein the support and the vertical guide bar are configured to maintain a moving speed of the magnetic field generator at a constant speed. (In an extreme case, even if there is only one pair of these sensors, it is still possible to measure the magnetic field while moving the single pair of sensors in the cell stacking direction, and perform a diagnostic based on this measurement.; Paragraph [0064] Line 3-7; magnetic line sensor is moving in the cell stacking direction which is the direction of the vertical guide bar as shown in Figure 2: Modified Figure 2 of Kato above with a moving speed; although Kato did not say anything about speed magnetic line sensor is moving in the cell stacking direction in a constant speed).

Regarding claim 11, Kato teaches an apparatus of claim 3, wherein the magnetic field generator is configured to move along the vertical guide bar [9] (In this way, a pair of sensors consisting of a cell monitor 51 and a magnetic line sensor 52 does not have to be provided for all of the cells 2. In an extreme case, even if there is only one pair of these sensors, it is still possible to measure the magnetic field while moving the single pair of sensors in the cell stacking direction, and perform a diagnostic based on this measurement; Paragraph [0064] Line 3-7; magnetic line sensor is moving in the cell stacking direction which is the direction of the vertical guide bar as shown in Figure 2: Modified Figure 2 of Kato above).


Regarding claim 14, Kato teaches an apparatus, wherein 
the apparatus is configured to detect positions of the separators [20a, [20b] (Furthermore, when a cell monitor 51 is provided for each cell 2, a magnetic field can be generated for each cell 2 by applying voltage to each cell 2 using these cell monitors 51. As a result, it is also possible to more precisely identify the location of the abnormality, such as where the abnormality occurred in the stacking location, for example; Paragraph [0058] Line 1-6).

Regarding claim 15, Kato teaches a method [50] of measuring a cell pitch of a fuel cell [1] stack (a fuel cell diagnostic apparatus and diagnostic method capable of diagnosing the distribution of water in an electrolyte membrane when power is not being generated in a fuel cell; Paragraph [0007] Line 1-4; FIGS. 1 to 5 show example embodiments of a fuel cell diagnostic apparatus and a diagnostic method; Paragraph [0028] Line 1-2), the fuel cell stack comprising 
a plurality of unit cells [2] stacked in a stacking direction (The fuel cell diagnostic apparatus 50 of the invention is a diagnostic apparatus for diagnosing a fuel cell 1 formed of a plurality of power generating cells (hereinafter also simply referred to as "cells") 2; Paragraph [0028] Line 3-6; A plurality of the cells 2 structured as shown in the drawing are stacked together in series to form a cell stack body 3 (see FIG. 2); Paragraph [0030] Line 3-5), wherein each unit cell [2] has a membrane electrode assembly [30] interposed between a pair of metal separators [20a, 20b] (The cell 2 includes an electrolyte (a specific example of which is a membrane electrode assembly, hereinafter referred to as "MEA") 30, and a pair of separators 20 (indicated by reference characters 20a and 20b in FIG. 1) that sandwich the MEA 30, and the like (see FIG. 1); Paragraph [0032] Line 1-5), the method comprising:
generating a magnetic field in response to application of a current (When external voltage is applied to the separators 20 (20a and 20b) that form part of a single cell 2 such that current flows in the direction from the separator 20b to the separator 20a, a magnetic field (lines of magnetic force) is generated in and around the cell 2 (see the chain double-dashed line in FIG. 3). In this example embodiment, this magnetic field (lines of magnetic force) is measured using a magnetic line sensor 52 and the state of the cell 2 or the fuel cell 1 including the cell 2 is diagnosed based on this measurement result; Paragraph [0047] Line 1-10), 
moving the magnetic field along the stacking direction of the unit cells(In an extreme case, even if there is only one pair of these sensors, it is still possible to measure the magnetic field while moving the single pair of sensors in the cell stacking direction, and perform a diagnostic based on this measurement.; Paragraph [0064] Line 3-7; magnetic line sensor is moving in the cell stacking direction which is the direction of the vertical guide bar as shown in Figure 2: Modified Figure 2 of Kato above with a moving speed); and
detecting positions of the separators by sensing an induced current generated in the separators by the generated magnetic field (Furthermore, when a cell monitor 51 is provided for each cell 2, a magnetic field can be generated for each cell 2 by applying voltage to each cell 2 using these cell monitors 51. As a result, it is also possible to more precisely identify the location of the abnormality, such as where the abnormality occurred in the stacking location, for example; Paragraph [0058] Line 1-6).


Regarding claim 16, Kato teaches a method, wherein 
generating the magnetic field comprises using a detector [52] to generate the magnetic field and oscillate the magnetic field in a direction of the fuel cell stack [3] and wherein the sensing comprises sensing the induced current generated in the separators [20a, 20b] by the oscillated magnetic field (When external voltage is applied to the separators 20 (20a and 20b) that form part of a single cell 2 such that current flows in the direction from the separator 20b to the separator 20a, a magnetic field (lines of magnetic force) is generated in and around the cell 2 (see the chain double-dashed line in FIG. 3). In this example embodiment, this magnetic field (lines of magnetic force) is measured using a magnetic line sensor 52 and the state of the cell 2 or the fuel cell 1 including the cell 2 is diagnosed based on this measurement result; Paragraph [0047] Line 1-10; Here, examples of abnormal states that can occur in the cell 2 are as follows. That is, if a large amount of water produced in the cell 2 disrupts the flow or diffusion of the reaction gas (fuel gas or oxidizing gas), electrolysis of water occurs at the portion where a large amount of that water is present, which results in a current distribution that is different from the current distribution in other portions. Or, if a portion of a catalyst such as platinum (more specifically, a porous diffusion layer of carbon, for example, that carries the catalyst) which is adhered to the surface of the electrodes 32a and 32b that form part of the MEA 30 is lost through degradation, for example, current is not able to flow easily through that portion so the current distribution ends up being different than the current distribution at other portions. If such an abnormality occurs in the fuel cell 1, the fuel cell diagnostic apparatus 50 of the example embodiment measures the magnetic field that has been affected and distorted as a result, and can diagnose the state of the fuel cell 1 or the cell 2 that forms part of this fuel cell 1 based on the measurement result; Paragraph [0048] Line 1-20).

Regarding claim 17, Kato teaches a method, wherein 
a moving speed of the detector is maintained at a constant speed when oscillating the magnetic field (In an extreme case, even if there is only one pair of these sensors, it is still possible to measure the magnetic field while moving the single pair of sensors in the cell stacking direction, and perform a diagnostic based on this measurement.; Paragraph [0064] Line 3-7; magnetic line sensor is moving in the cell stacking direction which is the direction of the vertical guide bar as shown in Figure 2: Modified Figure 2 of Kato above with a moving speed; although Kato did not say anything about speed magnetic line sensor is moving in the cell stacking direction in a constant speed).

Regarding claim 18, Kato teaches a method, wherein 
wherein detecting the positions comprises detecting a change in intensity of the induced current changed by a reverse magnetic field generated when the induced current is generated in the separators by the oscillated magnetic field (When external voltage is applied to the separators 20 (20a and 20b) that form part of a single cell 2 such that current flows in the direction from the separator 20b to the separator 20a, a magnetic field (lines of magnetic force) is generated in and around the cell 2 (see the chain double-dashed line in FIG. 3). In this example embodiment, this magnetic field (lines of magnetic force) is measured using a magnetic line sensor 52 and the state of the cell 2 or the fuel cell 1 including the cell 2 is diagnosed based on this measurement result; Paragraph [0047] Line 1-10; Here, examples of abnormal states that can occur in the cell 2 are as follows. That is, if a large amount of water produced in the cell 2 disrupts the flow or diffusion of the reaction gas (fuel gas or oxidizing gas), electrolysis of water occurs at the portion where a large amount of that water is present, which results in a current distribution that is different from the current distribution in other portions. Or, if a portion of a catalyst such as platinum (more specifically, a porous diffusion layer of carbon, for example, that carries the catalyst) which is adhered to the surface of the electrodes 32a and 32b that form part of the MEA 30 is lost through degradation, for example, current is not able to flow easily through that portion so the current distribution ends up being different than the current distribution at other portions. If such an abnormality occurs in the fuel cell 1, the fuel cell diagnostic apparatus 50 of the example embodiment measures the magnetic field that has been affected and distorted as a result, and can diagnose the state of the fuel cell 1 or the cell 2 that forms part of this fuel cell 1 based on the measurement result; Paragraph [0048] Line 1-20).

Regarding claim 19, Kato teaches a method, further comprising 
measuring the unit cell pitch of each of the plurality of unit cells in the fuel cell stack based on the positions of the separators (Furthermore, when a cell monitor 51 is provided for each cell 2, a magnetic field can be generated for each cell 2 by applying voltage to each cell 2 using these cell monitors 51. As a result, it is also possible to more precisely identify the location of the abnormality, such as where the abnormality occurred in the stacking location, for example; Paragraph [0058] Line 1-6).


Regarding claim 20, Kato teaches a method, wherein 
generating the magnetic field and detecting positions of the separators [20a, 20b] are performed using a detector [52] that comprises a magnetic field generator [52] and an induced current detector [51] (When external voltage is applied to the separators 20 (20a and 20b) that form part of a single cell 2 such that current flows in the direction from the separator 20b to the separator 20a, a magnetic field (lines of magnetic force) is generated in and around the cell 2 (see the chain double-dashed line in FIG. 3). In this example embodiment, this magnetic field (lines of magnetic force) is measured using a magnetic line sensor 52 and the state of the cell 2 or the fuel cell 1 including the cell 2 is diagnosed based on this measurement result; Paragraph [0047] Line 1-10; Furthermore, when a cell monitor 51 is provided for each cell 2, a magnetic field can be generated for each cell 2 by applying voltage to each cell 2 using these cell monitors 51. As a result, it is also possible to more precisely identify the location of the abnormality, such as where the abnormality occurred in the stacking location, for example; Paragraph [0058] Line 1-6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over OSADA TAKAHITO (Hereinafter “Takahito”) in the Patent Application Number JP 2009009912 A. 

Regarding claim 5, Kato teaches an apparatus, wherein the mover comprises: 
an upper support [8] and a lower support [8] and 
an elastic member (Incidentally, a pair of plate-shaped members 12 sandwich an elastic module formed of a coil spring, for example, that applies clamping force (i.e., a compression load) to the fuel cell stack (see FIG. 2); Paragraph [0044] Line 21-24).
However, Kato fails to teach wherein the mover further comprises: rail block provided between the upper support and the lower support; an upper slide coupled to the upper support and configured to slide integrally with the upper support along the rail block; a lower slide coupled to the lower support and configured to slide integrally with the lower support along the rail block; and an elastic member provided between the rail block and each of the upper support and the lower support to provide a restoring force to bias the upper support and the lower support in directions toward the rail block.
Takahito teaches a fuel cell assembling apparatus and assembling method for assembling an electrolyte membrane and a fuel cell component having a separator disposed on both sides of the electrolyte membrane with a sealing material interposed therebetween, and a fuel cell assembled by this assembling method (Page 1; Technical Fiend Line 1-4), comprises
rail block [51] (Support plate 51 as the rail block) provided between the upper support and the lower support (As shown in FIG. 5, the support plate 51 is made of a rectangular plate material, and is provided with a notch 51 a into which the rod 43 is inserted. The notch 51a is set so that one side of the rectangular short side is open and the opening is positioned on the battery component 38 side. Further, the notch 51 a has a width L narrower than the outer diameter of the coil spring 47 so that the support plate 51 is held by the coil spring 47 in the gap 49 described above; Page 5 Line 6-10);
an upper slide [41] coupled to the upper support and configured to slide integrally with the upper support along the rail block; a lower slide [39] coupled to the lower support and configured to slide integrally with the lower support along the rail block (The assembling apparatus includes a lower surface plate 39 that serves as a base for stacking a plurality of unit cells 3 including separators 15 and MEAs 11 that are fuel cell components, and an upper surface plate 41 that is disposed on the upper side of the plurality of unit cells 3. The rod 43 is erected on the lower surface plate 39 at a position in the vicinity of the outer peripheral edge so as to surround the outer peripheral side of the separator 15 and the MEA 11. The rod 43 has a cylindrical shape in FIG. 5, but may have a prismatic shape; Page 4 First Embodiment Line 3-9); and 
an elastic member [47] provided between the rail block [51] and each of the upper support and the lower support (upper and lower support corresponds to lower slide and upper slide) to provide a restoring force to bias the upper support and the lower support in directions toward the rail block [51] (As shown in FIG. 5, the support plate 51 is made of a rectangular plate material, and is provided with a notch 51 a into which the rod 43 is inserted. The notch 51a is set so that one side of the rectangular short side is open and the opening is positioned on the battery component 38 side. Further, the notch 51 a has a width L narrower than the outer diameter of the coil spring 47 so that the support plate 51 is held by the coil spring 47 in the gap 49 described above; Page 5 Line 6-10; Figure 5: Modified Figure 5 of Takahito below shows the upper slide, rail block, lower slide and elastic member as the spring). The purpose of doing so is to enable stacking and fixing in a short time even when a plurality of electrolyte membranes and separators stacked on both sides of the electrolyte membrane are stacked (Page 2 Tech-Problem Line 7-8). 



    PNG
    media_image2.png
    489
    821
    media_image2.png
    Greyscale

Figure 5: Modified Figure 5 of Takahito
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kato in view of Takahito, because Takahito teaches to include an upper slide, a lower slide and a rail block enables stacking and fixing in a short time even when a plurality of electrolyte membranes and separators stacked on both sides of the electrolyte membrane are stacked (Page 2 Tech-Problem Line 7-8). 

Regarding claim 6, Kato fails to teach an apparatus, wherein the mover further comprises: an upper horizontal guide bar having opposite ends installed at opposite ends of the upper support; an upper moving block coupled to an upper end of the vertical guide bar and configured to be moved in a horizontal direction along the upper horizontal guide bar; a lower horizontal guide bar having opposite ends installed at opposite ends of the lower support; and a lower moving block coupled to a lower end of the vertical guide bar and configured to be moved in the horizontal direction along the lower horizontal guide bar.
Takahito teaches a fuel cell assembling apparatus and assembling method for assembling an electrolyte membrane and a fuel cell component having a separator disposed on both sides of the electrolyte membrane with a sealing material interposed therebetween, and a fuel cell assembled by this assembling method (Page 1; Technical Fiend Line 1-4), comprises
an upper horizontal guide bar having opposite ends installed at opposite ends of the upper support (The assembling apparatus includes a lower surface plate 39 that serves as a base for stacking a plurality of unit cells 3 including separators 15 and MEAs 11 that are fuel cell components, and an upper surface plate 41 that is disposed on the upper side of the plurality of unit cells 3. The rod 43 is erected on the lower surface plate 39 at a position in the vicinity of the outer peripheral edge so as to surround the outer peripheral side of the separator 15 and the MEA 11. The rod 43 has a cylindrical shape in FIG. 5, but may have a prismatic shape; Page 4 First Embodiment Line 3-9); and 
an upper moving block [43] coupled to an upper end of the vertical guide bar and configured to be moved in a horizontal direction along the upper horizontal guide bar; a lower horizontal guide bar having opposite ends installed at opposite ends of the lower support; and a lower moving block coupled to a lower end of the vertical guide bar and configured to be moved in the horizontal direction along the lower horizontal guide bar (As shown in FIG. 5, the support plate 51 is made of a rectangular plate material, and is provided with a notch 51 a into which the rod 43 is inserted. The notch 51a is set so that one side of the rectangular short side is open and the opening is positioned on the battery component 38 side. Further, the notch 51 a has a width L narrower than the outer diameter of the coil spring 47 so that the support plate 51 is held by the coil spring 47 in the gap 49 described above; Page 5 Line 6-10). The purpose of doing so is to enable stacking and fixing in a short time even when a plurality of electrolyte membranes and separators stacked on both sides of the electrolyte membrane are stacked. 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kato in view of Takahito, because Takahito teaches to include an upper horizontal guide bar, an upper moving block enables stacking and fixing in a short time even when a plurality of electrolyte membranes and separators stacked on both sides of the electrolyte membrane are stacked (Page 2 Tech-Problem Line 7-8). 

Regarding claim 12, Kato teaches an apparatus, wherein the mover comprises: 
an upper support [8] and a lower support [8] and 
an elastic member (Incidentally, a pair of plate-shaped members 12 sandwich an elastic module formed of a coil spring, for example, that applies clamping force (i.e., a compression load) to the fuel cell stack (see FIG. 2); Paragraph [0044] Line 21-24).
However, Kato fails to teach wherein the mover further comprises: rail block provided between the upper support and the lower support; an upper slide coupled to the upper support and configured to slide integrally with the upper support along the rail block; a lower slide coupled to the lower support and configured to slide integrally with the lower support along the rail block; and an elastic member provided between the rail block and each of the upper support and the lower support to provide a restoring force to bias the upper support and the lower support in directions toward the rail block.
Takahito teaches a fuel cell assembling apparatus and assembling method for assembling an electrolyte membrane and a fuel cell component having a separator disposed on both sides of the electrolyte membrane with a sealing material interposed therebetween, and a fuel cell assembled by this assembling method (Page 1; Technical Fiend Line 1-4), comprises
rail block [51] (Support plate 51 as the rail block) provided between the upper support and the lower support (As shown in FIG. 5, the support plate 51 is made of a rectangular plate material, and is provided with a notch 51 a into which the rod 43 is inserted. The notch 51a is set so that one side of the rectangular short side is open and the opening is positioned on the battery component 38 side. Further, the notch 51 a has a width L narrower than the outer diameter of the coil spring 47 so that the support plate 51 is held by the coil spring 47 in the gap 49 described above; Page 5 Line 6-10);
an upper slide [41] coupled to the upper support and configured to slide integrally with the upper support along the rail block; a lower slide [39] coupled to the lower support and configured to slide integrally with the lower support along the rail block (The assembling apparatus includes a lower surface plate 39 that serves as a base for stacking a plurality of unit cells 3 including separators 15 and MEAs 11 that are fuel cell components, and an upper surface plate 41 that is disposed on the upper side of the plurality of unit cells 3. The rod 43 is erected on the lower surface plate 39 at a position in the vicinity of the outer peripheral edge so as to surround the outer peripheral side of the separator 15 and the MEA 11. The rod 43 has a cylindrical shape in FIG. 5, but may have a prismatic shape; Page 4 First Embodiment Line 3-9); and 
an elastic member [47] provided between the rail block [51] and each of the upper support and the lower support (upper and lower support corresponds to lower slide and upper slide) to provide a restoring force to bias the upper support and the lower support in directions toward the rail block [51] (As shown in FIG. 5, the support plate 51 is made of a rectangular plate material, and is provided with a notch 51 a into which the rod 43 is inserted. The notch 51a is set so that one side of the rectangular short side is open and the opening is positioned on the battery component 38 side. Further, the notch 51 a has a width L narrower than the outer diameter of the coil spring 47 so that the support plate 51 is held by the coil spring 47 in the gap 49 described above; Page 5 Line 6-10; Figure 5: Modified Figure 5 of Takahito below shows the upper slide, rail block, lower slide and elastic member as the spring). The purpose of doing so is to enable stacking and fixing in a short time even when a plurality of electrolyte membranes and separators stacked on both sides of the electrolyte membrane are stacked (Page 2 Tech-Problem Line 7-8). 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kato in view of Takahito, because Takahito teaches to include an upper slide, a lower slide and a rail block enables stacking and fixing in a short time even when a plurality of electrolyte membranes and separators stacked on both sides of the electrolyte membrane are stacked (Page 2 Tech-Problem Line 7-8). 

Regarding claim 13, Kato fails to teach an apparatus, wherein the mover further comprises: an upper horizontal guide bar having opposite ends installed at opposite ends of the upper support; an upper moving block coupled to an upper end of the vertical guide bar and configured to be moved in a horizontal direction along the upper horizontal guide bar; a lower horizontal guide bar having opposite ends installed at opposite ends of the lower support; and a lower moving block coupled to a lower end of the vertical guide bar and configured to be moved in the horizontal direction along the lower horizontal guide bar.
Takahito teaches a fuel cell assembling apparatus and assembling method for assembling an electrolyte membrane and a fuel cell component having a separator disposed on both sides of the electrolyte membrane with a sealing material interposed therebetween, and a fuel cell assembled by this assembling method (Page 1; Technical Fiend Line 1-4), comprises
an upper horizontal guide bar having opposite ends installed at opposite ends of the upper support (The assembling apparatus includes a lower surface plate 39 that serves as a base for stacking a plurality of unit cells 3 including separators 15 and MEAs 11 that are fuel cell components, and an upper surface plate 41 that is disposed on the upper side of the plurality of unit cells 3. The rod 43 is erected on the lower surface plate 39 at a position in the vicinity of the outer peripheral edge so as to surround the outer peripheral side of the separator 15 and the MEA 11. The rod 43 has a cylindrical shape in FIG. 5, but may have a prismatic shape; Page 4 First Embodiment Line 3-9); and 
an upper moving block [43] coupled to an upper end of the vertical guide bar and configured to be moved in a horizontal direction along the upper horizontal guide bar; a lower horizontal guide bar having opposite ends installed at opposite ends of the lower support; and a lower moving block coupled to a lower end of the vertical guide bar and configured to be moved in the horizontal direction along the lower horizontal guide bar (As shown in FIG. 5, the support plate 51 is made of a rectangular plate material, and is provided with a notch 51 a into which the rod 43 is inserted. The notch 51a is set so that one side of the rectangular short side is open and the opening is positioned on the battery component 38 side. Further, the notch 51 a has a width L narrower than the outer diameter of the coil spring 47 so that the support plate 51 is held by the coil spring 47 in the gap 49 described above; Page 5 Line 6-10). The purpose of doing so is to enable stacking and fixing in a short time even when a plurality of electrolyte membranes and separators stacked on both sides of the electrolyte membrane are stacked. 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kato in view of Takahito, because Takahito teaches to include an upper horizontal guide bar, an upper moving block enables stacking and fixing in a short time even when a plurality of electrolyte membranes and separators stacked on both sides of the electrolyte membrane are stacked (Page 2 Tech-Problem Line 7-8). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Lee et al. (US 20170092977 A1) discloses, “FUEL CELL STACK ASSEMBLY DEVICE AND CONTROL METHOD-[0014] A fuel cell stack assembly device according to an exemplary embodiment of the present invention may include a stack guide apparatus configured to arrange and stack fuel cells using a plurality of guide bars, a press unit configured to repeatedly move in upper and lower directions (e.g., vertical directions) based on the stack guide apparatus and press the fuel cells stacked on the stack guide apparatus, a roller structure including a roller having rolling contact with the guide bar and being installed at the press unit, a weight detection portion configured to detect weight applied to the roller by the guide bar, a position detection portion (e.g., a sensor) installed at the press unit and configured to detect a position of the guide bar, and a controller configured to output an arrangement error value of the fuel cells based on a detection signal of the weight detection portion and the position detection portion, determine whether the guide bar is at the home position by comparing the arrangement error value with a reference error range, and operate the press unit- Lee does not disclose a detector configured to generate a magnetic field in response to application of a current while being moved along the stacking direction of the unit cells, and sense an induced current generated in the separators by the generated magnetic field to detect positions of the separators”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866